
	
		I
		112th CONGRESS
		2d Session
		H. R. 4581
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on
		  5-Methylpyridine-2,3-dicarboxylic acid dimethyl ester.
	
	
		1.5-Methylpyridine-2,3-dicarboxylic
			 acid dimethyl ester
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.005-Methylpyridine-2,3-dicarboxylic acid dimethyl ester (CAS No.
						112110–16–4) (provided for in subheading 2933.39.61)4.48%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
